Bolger, J.,
dissenting. — I must reluctantly dissent from the majority opinion for the following reasons: (1) The residence of the trustee is not in this State or county; (2) the beneficiaries reside in Montgomery County; (3) the trust is not administered here; (4) the trust res cannot be said to be in this county; the source from which the trustee collects the property is here, but jurisdiction of a trust should not be based on mere source of property or residence of other fiduciary having such property in its hands, neither of which is before the court.
These are the ordinary things that control our jurisdiction, and there is, in this case, no such thing as a fugitive trustee who is sought by injured beneficiaries, or other emergency of like character.
I would not require these parties to go to the State of Delaware, but I observe nothing in the pleadings or authorities that confers jurisdiction on the Orphans’ Court of Philadelphia County.